276 S.W.3d 905 (2009)
Michael D. HURST, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91650.
Missouri Court of Appeals, Eastern District, Division Three.
February 17, 2009.
Michael D. Hurst, Bowling Green, pro se.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael D. Hurst ("movant") appeals the judgment of the trial court denying his motion to reopen his Missouri Supreme Court Rule 29.15 post-conviction proceeding based on allegations of abandonment of post-conviction counsel. Movant claims post-conviction counsel abandoned him, and therefore, he is entitled to reopen the proceedings.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*906 The judgment of the trial court is affirmed in accordance with Rule 84.16(b).